Citation Nr: 0927210	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-09 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1951 to 
April 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that new and material 
evidence had not been received to reopen a previously denied 
claim of service connection for a psychiatric disability.  

In September 2006, the appellant and his spouse testified 
before a Veterans Law Judge sitting at the RO.  The following 
month, the Board advanced the appellant's case on the docket 
based on his age.  See 38 C.F.R. § 20.900(c).

In a November 2006 decision, the Board determined that new 
and material evidence had been received to reopen the claim.  
The underlying issue of entitlement to service connection for 
a psychiatric disability was remanded to the RO for 
additional evidentiary development.  

In a March 2008 letter, the appellant was advised that he was 
entitled to an additional Board hearing as the Veterans Law 
Judge who had conducted the September 2006 hearing was no 
longer employed by the Board.  See 38 U.S.C.A. § 7102; 38 
C.F.R. § 20.707.  Later that month, the appellant responded 
that he wished to attend a Board videoconference hearing.  
Accordingly, in April 2008, the Board remanded the matter for 
the purpose of affording him the opportunity to appear at a 
videoconference hearing, as he had requested.  The appellant, 
however, withdrew his hearing request and the case was 
returned to the Board.

In July 2008, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A chronic psychiatric disability was not clinically evident 
during the appellant's active service or for many years 
thereafter and the most probative indicates that his current 
psychiatric disability is not causally related to his active 
service or any incident therein.


CONCLUSION OF LAW

A psychiatric disability was not incurred in active service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letter sent to the appellant in November 
2002.  This letter addressed all three notice elements 
delineated in 38 C.F.R. § 3.159 and was sent prior to the 
initial unfavorable decision by the AOJ.  The fact that the 
notice did not address either the relevant rating criteria or 
effective date provisions was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Regardless, in March 2006, 
the RO sent the appellant a letter for the express purpose of 
notifying the appellant of the additional elements imposed by 
the Court in Dingess.  The RO then reconsidered the 
appellant's claim.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's service treatment records are 
on file, as are post-service clinical records identified or 
submitted by the appellant.  Despite being given the 
opportunity to do so, the appellant has neither submitted nor 
identified any additional available evidence relevant to his 
claim and none is evident from a review of the record.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2008).  Indeed, in a July 2009 statement, the appellant's 
representative indicated that there was no additional 
evidence to submit.  

Here, the Board notes that the appellant has reported that he 
has been in receipt of disability benefits from the Social 
Security Administration (SSA).  The RO requested pertinent 
records from SSA, but the agency unambiguously responded that 
such records had been destroyed.  The Board therefore finds 
that it is reasonably certain that SSA records are not 
available and that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).

The appellant has also been afforded multiple VA psychiatric 
examinations in connection with his claim.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in this case are adequate.  The most recent 
opinion, provided by a qualified medical professional, is 
predicated on a full reading of all available records.  The 
examiner also provided a rationale for the opinion, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the appellant nor his 
representative has argued otherwise.  


Background

The appellant's service treatment records show that in August 
1951, he was hospitalized at the U.S.A.F. Hospital at Keesler 
Air Force Base, Mississippi, for a severe, acute anxiety 
reaction precipitated by stress from difficulty in school, 
and manifested by a confused and agitated episode.  

Hospitalization records show that on admission, the appellant 
was in a confused and agitated state.  He had become quite 
disturbed while in Code class.  The appellant, however, 
quickly regained his composure and was described as 
cooperative, well oriented, and relaxed.  He was returned to 
duty three days later with a recommendation that he be 
transferred from Code school to something more commensurate 
with his ability.  

The remaining service medical records are negative for 
complaints or findings of a psychiatric disability.  At the 
appellant's March 1955 military discharge medical 
examination, psychiatric evaluation was normal.  

Post-service medical records include an April 1964 VA 
hospitalization summary showing that the appellant had been 
hospitalized in connection with various complaints, including 
orthopedic complaints and epigastric pain.  During the course 
of admission, the appellant was seen in consultation with 
several specialists, one of whom was under the impression 
that the appellant had a fibrocitic syndrome with anxiety 
tension state manifested by arthralgia.  The diagnoses on 
discharge were chronic gastritis, suspected peptic ulcer, and 
osteoarthritis.  A psychiatric disorder was not diagnosed.  

Also of record are VA clinical records, dated from March 1981 
to March 1985.  In pertinent part, these records show that in 
April 1983, the appellant sought treatment with complaints of 
malaise and an apathetic attitude since early winter.  He 
reported a history of a "nervous breakdown" one and one 
half years prior in which he did not get out of bed for one 
week.  The impression was depression.  In July 1983, the 
appellant dated the onset of his depression to the shooting 
death of his brother two years prior.  He indicated that he 
was very close to his brother.  The impression was major 
affective disorder, depressed type.  

In November 1983, the appellant underwent VA psychiatric 
examination at which he reported that he had had a nervous 
breakdown while in service.  He indicated that he was 
hospitalized briefly.  He indicated that he had another 
nervous breakdown in 1981 and was treated with medication.  
After examining the appellant, the examiner diagnosed 
affective disorder, major depression.  He also noted that the 
appellant's personality background had passive dependent 
traits.  

In November 1984, the appellant was hospitalized at a VA 
facility in connection with his complaints of back pain.  He 
also reported a history of a "nervous breakdown" four to 
five years prior as a result of mounting financial pressures 
and back pain.  The diagnoses on discharge included low back 
pain of five years duration with secondary chronic benign 
pain syndrome and secondary depression.  

Records from the Social Security Administration include a 
January 1985 psychiatric evaluation during which the examiner 
noted that the appellant had been able to engage in 
competitive, gainful employment up until 1980 or 1981, when 
orthopedic disabilities and an apparent left-sided stroke 
caused him problems, including memory loss.  After examining 
the appellant, the diagnoses were multi-infarct dementia with 
depression, and major depression, recurrent.  

A February 2003 VA mental health triage note indicates that 
the appellant was examined in connection with his complaints 
of increasing anxiety.  By way of history, the appellant 
reported that he first experienced a nervous breakdown in the 
1950's due to the pressure of Code school.  He indicated that 
he again experienced significant psychiatric concerns in the 
1980's after a series of personal losses.  He stopped working 
at that time secondary to mental health problems.  In the 
last four to five years, he indicated that he had had 
increasing difficulty with anxiety.  The diagnoses were 
generalized anxiety disorder and major depression, in 
remission.  

In December 2004, the appellant underwent VA psychiatric 
examination in connection with an application for special 
monthly pension benefits.  After examining the appellant, the 
examiner diagnosed multi-infarct dementia, chronic adjustment 
disorder with mixed anxiety and depressed mood.  The examiner 
determined that the appellant was not competent to handle his 
own funds.  

In September 2005, the appellant again underwent VA 
psychiatric examination, this time in connection with his 
claim of service connection for a psychiatric disability.  
The appellant reported that he had had depression for the 
past twenty years, including symptoms of sleeplessness, 
hopelessness, and lack of motivation.  He reported that 
during his active service, he suffered a nervous breakdown.  
He recalled that he was offered a medical discharge but 
declined, electing to serve the remainder of his tour of 
duty.  The appellant indicated that he suffered another 
nervous breakdown in 1980, due to financial pressures.  After 
examining the appellant and reviewing the claims folder, the 
examiner diagnosed major depressive disorder with psychotic 
features and vascular dementia, formerly known as multi-
infarct dementia.  The examiner concluded that the 
appellant's major depression was not likely related to the 
appellant's in-service mental breakdown.  He reasoned that 
the appellant did not have a history of mental conditions 
after his in-service breakdown and for many years after 
service.  He noted that the appellant's next mental breakdown 
after service was in 1980 and appeared to be initiated by his 
brother's death.  Therefore, the examiner indicated that it 
could not really be inferred that the appellant's present 
difficulties with depression and dementia were due to his in-
service breakdown.  The examiner indicated that it was hard 
to justify the appellant's present problems as being service-
connected.  

At his September 2006 Board hearing, the appellant testified 
that he had not had any psychiatric difficulties prior to 
service.  During service, however, he was treated for a 
nervous breakdown.  The appellant's spouse testified that she 
and the appellant had married in 1956.  She stated that a few 
months into their marriage, she began to notice that the 
appellant was very sad.  She indicated that the appellant 
continued to experience episodes of sadness and then "he'd 
kind of bounce back out of them."  Transcript at page 6.  
The appellant's spouse indicated that in 1981, the appellant 
sought medical care when his symptoms became severe.  She 
indicated that his problems had been ongoing since that time.  

In September 2006, the appellant submitted lay statements 
from his daughter and two friends who attested that the 
appellant began to suffer from mental problems in 1979, and 
suffered a mental breakdown in 1980 or 1981.  The appellant 
was awarded Social Security disability benefits in 1984 for 
his mental condition, as well as arthritis.  

Additional VA clinical records, dated to March 2008, show 
continued notations of depression.  

The appellant underwent VA psychiatric examination in October 
2008.  After examining the appellant and reviewing his claims 
folder, the examiner diagnosed vascular dementia, recurrent 
major depression, and remote history of alcohol abuse. The 
examiner concluded that it was less likely (i.e. less than 
50/50 probability) that the appellant's current depression 
was triggered by or associated with his active service, 
including the episode of treatment for acute anxiety 
reaction.  The examiner explained that while the appellant 
had a documented history of depression and occupational 
impairment since the early 1980's, there was no evidence to 
indicate that such depression had been triggered by his 
military service.  In that regard, the examiner noted that 
although the appellant had been hospitalized for an acute 
anxiety reaction during service, after his discharge from the 
hospital, the appellant was thereafter able to complete 
successfully four years of active duty without intervention.  
There was then a substantial elapse of time until the 
appellant required treatment for depression.  Additionally, 
the examiner noted that other factors appeared to have 
contributed to the appellant's development of depression in 
the 1980's, including a history of alcohol abuse, chronic 
pain, and the death of his brother.  In a February 2009 
addendum, the examiner indicated that he had again reviewed 
the record but his opinion remained unchanged.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as a psychosis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The appellant seeks service connection for a psychiatric 
disability.  He essentially argues that his psychiatric 
disability had its inception during service, as evidenced by 
service treatment records showing that he experienced an 
acute anxiety reaction.  After carefully considering the 
evidence of record, the Board finds that the preponderance of 
the evidence is against the appellant's claim of service 
connection for a psychiatric disability.  

At the outset, the Board notes that the appellant was, 
indeed, hospitalized for treatment of an acute anxiety 
reaction in 1951.  The record on appeal, however, shows that 
this condition was acute and transitory in nature, given that 
the appellant thereafter served successfully until 1955, with 
no complaints or findings of a psychiatric disability noted 
in the service treatment records.  Additionally, psychiatric 
evaluation was normal at the time of the appellant's March 
1955 military discharge medical examination.  The Board 
further notes that although the appellant's spouse recalls 
that the appellant experiencing episodes of sadness beginning 
in 1956, he did not again require psychiatric treatment until 
the early 1980's.  See also October 2008 VA medical opinion.  

Although the most probative evidence shows that a chronic 
psychiatric disability was not present during service, as 
discussed above, service connection for certain diseases, 
including a psychosis, may be established on a presumptive 
basis by showing that such a disease manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In this case, however, the record 
does not contain competent evidence of a diagnosis of a 
psychosis within one year of separation, nor is there any 
indication of symptoms referable to a psychosis during that 
time period.  

Although an acquired psychiatric disorder was not diagnosed 
in service, nor was a psychosis manifest to a compensable 
degree within one year of separation, as set forth above, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).  In this case, however, 
the most probative evidence of record indicates that the 
appellant's post-service psychiatric disability is not 
causally related to his active service or any incident 
therein.

In that regard, as discussed in detail above, the appellant 
has been examined by VA for the express purpose of 
determining whether his current psychiatric disability was 
incurred during service.  At a September 2005 VA psychiatric 
examination, the examiner concluded that the appellant's 
current psychiatric disability, major depression, was not 
likely related to his in-service mental breakdown.  In 
October 2008, a different VA psychiatric examination reached 
the same conclusion, stating that it was not at least as 
likely as not that the appellant's current depression was 
triggered by or associated with his active service, including 
the episode of treatment for acute anxiety reaction.  

The Board finds that these medical opinions are persuasive 
and assigns them great probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (setting 
forth "important, guiding factors to be used by the Board in 
evaluating the probative value of medical opinion 
evidence.").  Concerning this, the opinions are clearly 
worded and were rendered by individuals who clearly have the 
expertise to opine on the matter at issue in this case.  In 
addition, the VA examiners addressed the appellant's 
contentions, and based their opinions on a review of the 
appellant's claims folder, including the pertinent evidence 
therein.  Additionally, both examiners provided a detailed 
rationale for their conclusions.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  In providing their rationales, both 
examiners also made specific reference to the pertinent 
evidence in the claims folder, including the appellant's 
service treatment records and his post-service medical 
history.  The Board also notes that there is no other medical 
opinion of record contradicting the examiners' conclusions.  

While the Board has carefully considered the testimony of the 
appellant's spouse to the effect that the appellant has 
experienced episodes of sadness since 1956, it finds that her 
recollections of his symptoms do not provide a basis on which 
to allow the claim, nor do they outweigh the medical opinions 
described above.  While the appellant's spouse is capable of 
describing the appellant's symptoms, there is no indication 
that she possesses the degree of medical knowledge and 
training necessary to attribute those symptoms to a 
particular psychiatric disorder.  Such an opinion would 
require specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, the Board finds that the most probative evidence 
of record indicates that a chronic psychiatric disability was 
not present in service, nor was a psychosis manifest to a 
compensable degree within one year of separation, and the 
appellant's current psychiatric disability is not causally 
related to his active service or any incident therein.  For 
the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for an psychiatric disability.



ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


